    Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 1 of 18 PageID# 684



                     IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division



UNITED STATES OF AMERICA                       )
                                               )
                v.                             )       Criminal No. 1:18-CR-457-AJT
                                               )
BIJAN RAFIEKIAN, et.al.,                       )
                                               )
                        Defendants             )

                                PROTECTIVE ORDER
                       PERTAINING TO CLASSIFIED INFORMATION

        Pursuant to the authority granted under Section 3 of CIPA, the “Revised Security

Procedures Established Pursuant to Pub. L. 96-456, 94 Stat. 2025, by the Chief Justice of the

United States for the Protection of Classified Information” (“Security Procedures”) (reprinted after

CIPA § 9), Rules 16 and 57 of the Federal Rules of Criminal Procedure, and the general

supervisory powers of the Court, and to protect the national security, the following Protective

Order is entered 1:

        1.      The Court finds that this case will involve information that has been classified in

the interest of national security. The storage, handling, and control of this information will require

special security precautions mandated by statute, executive order, and regulation, and access to

this information requires appropriate security clearances and need-to-know, as set forth in




1
  The Court understands that the government may move for a supplemental protective order
depending on the nature of additional information that is determined to be discoverable.

                                                   1
    Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 2 of 18 PageID# 685



Executive Order 13256 (or successor order), that has been validated by the government. 2 The

purpose of this Order is to establish procedures that must be followed by counsel and the parties

in this case. These procedures will apply to all pretrial, trial, post-trial, and appellate matters

concerning classified information and may be modified from time to time by further Order of the

Court acting under its inherent supervisory authority to ensure a fair and expeditious trial.

        2.     Definitions. The following definitions shall apply to this Order:

               a.          “Defense” or “defense team” refers collectively to the Defendant’s counsel

and any support staff assisting the Defendant’s counsel authorized to receive classified information

pursuant to this Order.

               b.         “Classified information” shall include:

                      i.          Any document, recording, or information that has been classified by

any Executive Branch agency in the interests of national security pursuant to Executive Order

13526, as amended, or its predecessor or successor orders, as “CONFIDENTIAL,” “SECRET,”

“TOP     SECRET,”      or      additionally   controlled   as   “SENSITIVE    COMPARTMENTED

INFORMATION” (“SCI”);

                     ii.          Any document, recording, or information now or formerly in the

possession of a private party that (A) has been derived from information that was classified by the

United States Government, and/or (B) has been classified by the United States Government as set

forth above;




2
  Any individual to whom classified information is disclosed pursuant to this Order shall not
disclose such information to another individual unless the U.S. agency that originated that
information has validated that the proposed recipient possesses an appropriate security clearance
and need-to-know.
                                                2
    Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 3 of 18 PageID# 686



                    iii.        Verbal or other unwritten or unrecorded information known to the

Defendant or the defense team that has been classified by the United States Government as set

forth above;

                    iv.         Any information, regardless of its origin, that the defense knows or

reasonably should know contains classified information, including information acquired or

conveyed orally;

                     v.         Any document, recording, or information as to which the defense

has been notified orally or in writing contains classified information; and

                    vi.         Any document, recording, or information that is classified, as set

forth in (i), and that has been approved by the government or the Court for limited authorized

disclosure to the Defendant pursuant to the restrictions set forth herein. All classified information

that is approved by the government or the Court for limited authorized disclosure to the Defendant

will contain an appropriate classification marking and will be marked “Provided to BIJAN

RAFIEKIAN in United States v. Bijan Rafiekian, Crim. No. 1:18-CR-457 (AJT).” 3

               c.         “Document,” “materials,” and “information” shall include, but are not

limited to:

                      i.        all written, printed, visual, digital, electronic, or audible matter of

any kind, formal or informal, including originals, conforming copies, and non-conforming copies



3
   In the event that the government’s discovery obligations require disclosure of government
information seized from the Defendant that has not been formally reviewed for classification, that
information shall be handled as classified, consistent with this Order and the Memorandum of
Understanding referred to herein, unless and until the government confirms that it is not classified.
If the Court or a party to the case seeks to use or disclose information that has not been formally
reviewed for classification, the Court and the parties shall address such use or disclosure pursuant
to CIPA.
                                                  3
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 4 of 18 PageID# 687



(whether different from the original by reason of notation made on such copies or otherwise), as

well as metadata;

                     ii.       notes   (handwritten,    oral,   or   electronic);   papers;   letters;

correspondence; memoranda; reports; summaries; photographs; maps; charts; graphs; inter-office

communications; notations of any sort concerning conversations, meetings or other

communications; bulletins; teletypes; telecopies; telegrams; telexes; transcripts; cables; facsimiles;

invoices; worksheets and drafts; microfiche; microfilm; videotapes; sound recordings of any kind;

motion pictures; electronic, mechanical or electric records of any kind, including but not limited

to tapes, cassettes, disks, recordings, films, typewriter ribbons, word processing or other computer

tapes, disks, or thumb drives and all manner of electronic data processing storage; and alterations,

modifications, changes and amendments of any kind to the foregoing; and

                    iii.       information obtained orally.

               d.      “Access to classified information” shall mean having access to, reviewing,

reading, learning, or otherwise coming to know in any manner classified information.

               e.      “Secure Area” shall mean a sensitive compartmented information facility

(“SCIF”) approved by a designated Classified Information Security Officer (“CISO”) for the

storage, handling, and control of classified information.




                                                  4
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 5 of 18 PageID# 688



                                     Classified Information

       3.      All classified documents, and classified information contained therein, shall remain

classified unless the documents bear a clear indication that they are not classified or have been

declassified by the agency or department that originated the document or information contained

therein (“originating agency”).

       4.      All access to classified information shall conform to this Order and the

Memorandum of Understanding described herein.

       5.      Any classified information provided to the defense by the government is to be used

solely by the defense and solely for the purpose of preparing the defense. The defense may not

disclose or cause to be disclosed in connection with this case any information known or reasonably

believed to be classified information except as otherwise provided herein.

       6.      The defense may not disclose classified information to the Defendant unless that

same information has been previously disclosed to the defense by the Defendant or unless the

government has approved its release to the Defendant and marked it “Provided to BIJAN

RAFIEKIAN in United States v. Bijan Rafiekian” Crim. No. 1:18-CR-457 (AJT). The defense

may not confirm or deny to the Defendant the assertions made by the Defendant based on

knowledge the defense may have obtained from classified information, except where that classified

information has been provided to the Defendant pursuant to this Order.             Any classified

information the defense discloses to or discusses with the Defendant in any way shall be handled

in accordance with this Order and the attached Memorandum of Understanding, including such

requirements as confining all discussions, documents, and materials to an accredited SCIF.

       7.      The defense and the Defendant shall not disclose classified information to any


                                                5
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 6 of 18 PageID# 689



person, except to the Court, government personnel who hold appropriate security clearances and

have been determined to have a need-to-know that information, and those specifically authorized

to access that information pursuant to this Order.

       8.      Information that is classified that also appears in the public domain is not thereby

automatically declassified unless it appears in the public domain as the result of an official

statement by a U.S. Government Executive Branch official who is authorized to declassify the

information. Individuals who, by virtue of this Order or any other court order, are granted access

to classified information may not confirm or deny classified information that appears in the public

domain. Prior to any attempt by the defense to have such information confirmed or denied at trial

or in any public proceeding in this case, the defense must comply with the notification

requirements of Section 5 of CIPA and all provisions of this Order.

       9.      In the event that classified information enters the public domain, the defense is

precluded from making private or public statements where the statements would reveal personal

knowledge from non-public sources regarding the classified status of the information, or would

disclose that the defense had personal access to classified information confirming, contradicting,

or otherwise relating to the information already in the public domain. If there is any question as

to whether information is classified, the defense must handle that information as though it is

classified unless counsel for the government confirms that it is not classified.

                                       Security Procedures

       10.     In accordance with the provisions of CIPA and the Security Procedures, the Court

has designated Maura L. Peterson as the CISO and Debra Guerrero-Randall, Daniel Hartenstine,

Joan Kennedy, Shawn Mahoney, Carli Rodriguez-Feo, Harry Rucker, W. Scooter Slade and


                                                 6
    Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 7 of 18 PageID# 690



Matthew W. Mullery, as alternate CISOs for this case, for the purpose of providing security

arrangements necessary to protect against unauthorized disclosure of any classified information

that has been made available to the defense in connection with this case. The defense shall seek

guidance from the CISO with regard to appropriate storage, handling, transmittal, and use of

classified information.

        11.    The government has advised the Court that Assistant United States Attorneys James

P. Gillis, John T. Gibbs and U.S. Department of Justice National Security Division Trial Attorney

Evan N. Turgeon, as well as their supervisors (“counsel for the government”), have the security

clearances allowing them to have access to classified information that counsel for the government

intend to use, review, or disclose in this case.

        12.    The Court has been advised, through the CISO, that the Defendant’s counsel,

Robert P. Trout, Mark J. MacDougall and Stacy H. Mitchell, have been granted security

clearances 4 permitting them to have access to the classified information that counsel for the

government intend to use and disclose pursuant to this Order.

        13.    Protection of Classified Information. The Court finds that to protect the classified

information involved in this case, to the extent that Mr. Trout, and Mr. MacDougall have the

requisite security clearances and a “need-to-know” the classified information, they shall be given

authorized access to classified national security documents and information as required by the

government’s discovery obligations and subject to the terms of this Protective Order, the

requirements of CIPA, the Memorandum of Understanding attached hereto, and any other Orders



4
   Defendant’s counsel have not yet received authorization from the CISO that they can begin to
review classified information. However the CISO is expected to provided that authorization
soon.
                                               7
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 8 of 18 PageID# 691



of this Court.

       14.       As set forth in the government’s motion, the Defendant has a continuing contractual

obligation to the government not to disclose to any unauthorized person classified information

known to him or in his possession. The government is entitled to enforce that agreement to

maintain the confidentiality of classified information. Moreover, because the allegations in this

case involve breaches of agreements the Defendant entered into regarding the handling of

classified information, the Defendant must sign the Memorandum of Understanding. In addition,

the Defendant is subject to this Court’s authority, contempt powers, and other authorities, and shall

fully comply with the nondisclosure agreements he has signed, this Order, the Memorandum of

Understanding, and applicable statutes.

       15.       The signed Memorandum of Understanding shall be filed with the Court, and

executed copies of the Memorandum of Understanding shall be served upon the government. The

substitution, departure, or removal for any reason from this case of counsel for the Defendant or

any other member of the defense, shall not release that individual from the provisions of this Order

or the Memorandum of Understanding executed in connection with this Order.

       16.       Pursuant to Section 4 of the security procedures promulgated pursuant to CIPA, no

court personnel required by this Court for its assistance shall have access to classified information

involved in this case unless that person shall first have received the necessary security clearance

as determined by the CISO.

       17.       Any additional persons whose assistance the defense reasonably requires may only

have access to classified information in this case if they are granted an appropriate security

clearance through the CISO, obtain approval from this Court with prior notice of the identity of


                                                  8
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 9 of 18 PageID# 692



the additional persons to the U.S. government agency that originated the information, and satisfy

the other requirements described in this Order for access to classified information.

       18.     An individual with a security clearance and a need-to-know as determined by any

government entity is not automatically authorized to disclose any classified information to any

other individual, even if that other individual also has a security clearance. Rather, any individual

who receives classified information may only disclose that information to an individual who has

been determined by an appropriate government entity to have both the required security clearance

and a need-to-know the information.

       19.     Secure Area for the Defense. The Court is informed that the CISO has arranged

for an approved Secure Area that has been accredited by the U.S. Intelligence Community for use

by the defense. The CISO shall establish procedures to assure the Secure Area is accessible

during business hours to the defense, and at other times upon reasonable request as approved by

the CISO in consultation with the United States Marshals Service. The Secure Area shall contain

a separate working area for the defense and will be outfitted with any secure office equipment

requested by the defense that is reasonable and necessary to the preparation of the defense. The

CISO, in consultation with counsel for the Defendant, shall establish procedures to assure that the

Secure Area may be maintained and operated in the most efficient manner consistent with the

protection of classified information and in compliance with accreditation requirements. No

classified documents, material, recordings, or other information may be removed from the Secure

Area unless so authorized by the CISO. The CISO shall not reveal to the government the content

of any conversations she may hear among the defense, nor reveal the nature of the documents

being reviewed, or the work being generated. The presence of the CISO shall not operate to


                                                 9
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 10 of 18 PageID# 693



render inapplicable the attorney-client privilege.

        20.     Filing of Papers by the Defense. Any pleading or other document filed by the

defense that counsel for the Defendant knows or reasonably should know contains classified

information as defined in paragraph 2(a), shall be filed as follows:

                a.       The document shall be filed under seal with the CISO or an appropriately

cleared designee and shall be marked, “Filed in Camera and Under Seal with the Classified

Information Security Officer.” The time of physical submission to the CISO or an appropriately

cleared designee shall be considered the date and time of filing and should occur no later than 4:00

p.m. Within a reasonable time after making a submission to the CISO, the defense shall file on

the public record in the CM/ECF system a “Notice of Filing” notifying the Court that the

submission was made to the CISO. The notice should contain only the case caption and an

unclassified title of the filing.

                b.       The CISO or an appropriately cleared designee shall promptly examine the

pleading or document and, in consultation with representatives of the appropriate departments or

agencies, determine whether the pleading or document contains classified information. If it is

determined the pleading or document contains classified information, the CISO shall ensure the

document is marked with the appropriate classification marking and remains under seal. The

CISO shall immediately deliver under seal to the Court and counsel for the government any

pleading or document to be filed by the defense that contains classified information, unless the

pleading or document is an ex parte filing.

        21.     Filing of Papers by the Government. Any pleading or other document filed by the

government that counsel for the government knows or reasonably should know contains classified


                                                 10
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 11 of 18 PageID# 694



information as defined in paragraph 2(a), shall be filed as follows:

                a.      The document shall be filed under seal with the CISO or an appropriately

cleared designee and shall be marked, “Filed in Camera and Under Seal with the Classified

Information Security Officer.” The time of physical submission to the CISO or an appropriately

cleared designee shall be considered the date and time of filing and should occur no later than 4:00

p.m.   Within a reasonable time after making a submission to the CISO, counsel for the

government shall file on the public record in the CM/ECF system a “Notice of Filing” notifying

the Court that the submission was made to the CISO. The notice should contain only the case

caption and an unclassified title of the filing.

                b.      The CISO shall ensure the document is marked with the appropriate

classification marking and remains under seal. The CISO shall immediately deliver under seal to

the Court and counsel for the defense any pleading or document to be filed by the government that

contains classified information, unless the pleading or document is an ex parte filing.

        22.     Record and Maintenance of Classified Filings.          The CISO shall maintain a

separate sealed record for those materials which are classified. The CISO shall be responsible for

maintaining the secured records for purposes of later proceedings or appeal.

        23.     The Classified Information Procedures Act. Procedures for public disclosure of

classified information in this case shall be those established by CIPA. The defense shall comply

with the requirements of CIPA Section 5 prior to any disclosure of classified information during

any proceeding in this case.      As set forth in Section 5, the defense shall not disclose any

information known or believed to be classified in connection with any proceeding until notice has

been given to counsel for the government and until the government has been afforded a reasonable


                                                   11
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 12 of 18 PageID# 695



opportunity to seek a determination pursuant to the procedures set forth in CIPA Section 6, and

until the time for the government to appeal any adverse determination under CIPA Section 7 has

expired or any appeal under Section 7 by the government is decided. Pretrial conferences

involving classified information shall be conducted in camera in the interest of the national

security, be attended only by persons granted access to classified information and a need-to-know,

and the transcripts of such proceedings shall be maintained under seal.

        24.    Access to Classified Information.      In the interest of the national security,

representatives of the defense granted access to classified information shall have access to

classified information only as follows:

               a.     All classified information produced by the government to counsel for the

Defendant in discovery or otherwise, and all classified information possessed, created or

maintained by the defense, including notes and any other work product, shall be stored, maintained

and used only in the Secure Area established by the CISO, unless otherwise authorized by the

CISO.

               b.     Special procedures for audio recordings. Any classified audio recordings

that the government discloses to the defense shall be maintained by the CISO in the Secure Area.

Such recordings may only be reviewed on a stand-alone, non-networked computer or other device

within the Secure Area that does not have the capability to duplicate or transmit information. The

defense must use headphones to review such recordings and the headphones must be wired and

not have any wireless capability.

               c.     The defense shall have free access to the classified information made

available to them in the Secure Area established by the CISO and shall be allowed to take notes


                                               12
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 13 of 18 PageID# 696



and prepare documents with respect to those materials.

               d.      No representative of the defense (including, but not limited to, counsel,

investigators, paralegals, translators, experts and witnesses) shall copy or reproduce any classified

information in any manner or form, except with the approval of the CISO and in accordance with

the procedures established by the CISO for the operation of the Secure Area.

               e.      All documents prepared by the defense (including, without limitation,

pleadings or other documents intended for filing with the Court) that do or may contain classified

information must be prepared in the Secure Area on word processing equipment approved by the

CISO. All such documents and any associated materials (such as notes, drafts, copies, typewriter

ribbons, magnetic recordings, exhibits, thumb drives, discs, CDs, DVDs exhibits, and electronic

or digital copies) that may contain classified information shall be maintained in the Secure Area

unless and until the CISO determines those documents or associated materials are unclassified in

their entirety. None of these materials shall be disclosed to counsel for the government or any

other party.

               f.      The defense shall discuss classified information only within the Secure Area

or in an area authorized by the CISO.

               g.      The defense shall not disclose, without prior approval of the Court,

classified information to any person not named in this Order except to the Court, Court personnel,

and government personnel identified by the CISO as having the appropriate clearances and the

need-to-know. Counsel for the government shall be given an opportunity to be heard in response

to any defense request for disclosure to a person not identified in this Order. Any person approved

by this Court for access to classified information under this paragraph shall be required to obtain


                                                 13
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 14 of 18 PageID# 697



the appropriate security clearance, to sign and submit to this Court the Memorandum of

Understanding appended to the Order, and to comply with all the terms and conditions of the

Order. If preparation of the defense requires that classified information be disclosed to persons

not named in this Order, the Department of Justice shall promptly seek to obtain security

clearances for them at the request of defense counsel. As set forth above, the defense shall not

disclose classified information, even to an individual with the appropriate security clearance,

without following the procedure referenced in paragraph 17.

               h.      The defense shall not discuss classified information over any standard

commercial telephone instrument or office intercommunication systems, including but not limited

to the Internet and electronic mail (“email”), or in the presence of any person who has not been

granted access to classified information by the Court.

               i.      Any documents written by the defense that do or may contain classified

information shall be transcribed, recorded, typed, duplicated, copied, or otherwise prepared only

by persons who have received an appropriate approval for access to classified information.

               j.      The defense shall not disclose classified information to the Defendant --

other than materials marked “Provided to BIJAN RAFIEKIAN in United States v. Bijan Rafiekian,

Crim. No. 1:18-CR-457 (AJT)” -- absent written permission of the government.

       25.     Any unauthorized disclosure or mishandling of classified information may

constitute violations of federal criminal law. In addition, any violation of the terms of this Order

shall be brought immediately to the attention of the Court and may result in a charge of contempt

of Court and possible referral for criminal prosecution. Any breach of this Order may also result

in termination of an individual’s access to classified information. Persons subject to this Order


                                                14
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 15 of 18 PageID# 698



are advised that direct or indirect unauthorized disclosure, retention or handling of classified

documents or information could cause serious damage, and in some cases exceptionally grave

damage to the national security of the United States, or may be used to the advantage of a foreign

nation against the interests of the United States. The purpose of this Order is to ensure that those

authorized to receive classified information in connection with this case will never divulge that

information to anyone not authorized to receive it.

       26.     All classified documents and information to which the defense has access in this

case are now and will remain the property of the United States. Upon demand of the CISO, all

persons shall return to the CISO all classified information in their possession obtained through

discovery from the government in this case, or for which they are responsible because of access to

classified information. The notes, summaries, and other documents prepared by the defense that

do or may contain classified information shall remain at all times in the custody of the CISO for

the duration of the case. At the conclusion of this case, including any appeals or ancillary

proceedings thereto, all such notes, summaries, and other documents are to be destroyed by the

CISO in the presence of counsel for the Defendant if they choose to be present.

       27.     Nothing contained in this Order shall be construed as a waiver of any right of the

Defendant. No admission made by the Defendant or his counsel during pretrial conferences may

be used against the Defendant unless it is in writing and signed by the Defendant. See CIPA § 2.

       28.     A copy of this Order shall be issued forthwith to counsel for the Defendant who

shall be responsible for advising the Defendant and representatives of the defense of the contents

of this Order. Counsel for the Defendant, the Defendant, and any other representatives of the

defense who will be provided access to the classified information, shall execute the Memorandum


                                                15
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 16 of 18 PageID# 699



of Understanding described in paragraph 15 of this Order, and the Defendant and counsel for the

Defendant shall file executed originals of such documents with the Court and the CISO and serve

an executed original upon the government. The execution and filing of the Memorandum of

Understanding is a condition precedent for the Defendant, counsel for the Defendant and any other

representative of the defense to have access to classified information.


Dated: _______________

                                                     SO ORDERED:



                                                     Anthony J. Trenga
                                                     United States District Judge




                                                16
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 17 of 18 PageID# 700



                    IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division



UNITED STATES OF AMERICA                      )
                                              )
               v.                             )       Criminal No. 1:18-CR-457 (AJT)
                                              )
BIJAN RAFIEKIAN,                              )
                                              )
                       Defendant              )

         MEMORANDUM OF UNDERSTANDING REGARDING RECEIPT OF
                     CLASSIFIED INFORMATION

       Having familiarized myself with the applicable statutes, regulations, and orders, including

but not limited to, Title 18 United States Code, sections 793, 794, 798, and 1924; the Intelligence

Identities Protection Act, Title 50 U.S.C. Section 3121; Title 18 U.S.C. Section 641; Title 50

U.S.C. Section 783; and Executive Order 13526, I understand that I may be the recipient of

information and documents that concern the present and future security of the United States and

which belong to the United States, and that such documents and information together with the

methods and sources of collecting it are classified by the United States Government.              In

consideration for the disclosure of classified information and documents:

        (1)            I agree that I shall never divulge, publish, or reveal either by word, conduct

or any other means, such classified documents and information unless specifically authorized in

writing to do so by an authorized representative of the United States Government; or as expressly

authorized by the Court pursuant to the Classified Information Procedures Act and the Protective

Order entered in United States v. Bijan Rafiekian, criminal number 1:18-CR-457 (AJT), Eastern
 Case 1:18-cr-00457-AJT Document 99 Filed 04/03/19 Page 18 of 18 PageID# 701



District of Virginia.

       (2)              I agree that this Memorandum will remain forever binding on me.

       (3)              I have received, read, and understand the Protective Order entered by the

United States District Court for the Eastern District of Virginia on April 3, 2019, in United States

v. Bijan Rafiekian, criminal number 1:18-CR-457 (AJT), relating to classified information, and I

agree to comply with the provisions thereof.

       (4)              I understand that any prior contractual obligations that may bind me to

continue to protect classified information remain in full force and effect, and are not superseded

by this Memorandum of Understanding. Additionally, I understand that this Memorandum of

Understanding does not absolve me of any criminal or civil penalties that may otherwise be

imposed upon me as a result of my unauthorized disclosure of classified information.


           /s/                                                04/03/2019
Robert P. Trout, Esq.                                        Date

         /s/                                                  04/03/2019
Mark J. MacDougall, Esq.                                     Date

__________/s/_______________________                         __04/03/2019__________
Stacey H. Mitchell, Esq.                                     Date

________/s/_________________________                         ___04/03/2019_________
Bijan Rafiekian                                              Date
Defendant




                                                 2
